NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       DEC 16 2019
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

CHRISTOPHER N. GLASGOW,                         No.    19-55606

                Petitioner-Appellant,           D.C. No. 2:14-cv-09606-SVW-
                                                FFM
 v.

CLARK E. DUCART, Warden,                        MEMORANDUM*

                Respondent-Appellee.

                   Appeal from the United States District Court
                       for the Central District of California
                   Stephen V. Wilson, District Judge, Presiding

                          Submitted December 11, 2019**

Before:      WALLACE, CANBY, and TASHIMA, Circuit Judges.

      California state prisoner Christopher N. Glasgow appeals pro se from the

district court’s judgment dismissing his 28 U.S.C. § 2254 habeas corpus petition.

We have jurisdiction under 28 U.S.C. § 2253. Reviewing de novo, see Smith v.

Ryan, 823 F.3d 1270, 1278 (9th Cir. 2016), we affirm.



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Glasgow contends that there was insufficient evidence to support one of his

convictions for transportation and sale of cocaine base. Viewed in the light most

favorable to the prosecution, the evidence underlying this count could enable a

rational trier of fact to find the essential elements of the crime beyond a reasonable

doubt. See Jones v. Wood, 207 F.3d 557, 563 (9th Cir. 2000). The state court’s

rejection of this claim, therefore, was neither contrary to, nor an unreasonable

application of, Jackson v. Virginia, 443 U.S. 307 (1979). See 28 U.S.C.

§ 2254(d)(1).

      The motion to expand the certificate of appealability is denied. See Hiivala

v. Wood, 195 F.3d 1098, 1104-05 (9th Cir. 1999).

      AFFIRMED.




                                          2                                    19-55606